DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 92-111 and 113-119 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 August 2022.

Claim Objections
Claim 112 is objected to because of the following informalities:
Regarding claim 112, line 2, “thee” should be changed to --the--.
Regarding claim 112, line 9, “the the two fixed” should be changed to --the two fixed--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78-91, 112, and 120 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 78, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “low friction” in claim 78 is a relative term which renders the claim indefinite. The term “low friction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “low friction torque” is rendered indefinite by the usage of the term “low friction”.
Regarding claim 83, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 90, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 112, the phrase "preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 120, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 79-82, 84-89, and 91, they are dependent on claim 78.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 78-88 are rejected under 35 U.S.C. 103 as being unpatentable over Eschbach (EP 0545728 A1) (hereinafter Eschbach) in view of Calatzis et al. (US 5,777,215) (hereinafter Calatzis).
As best understood regarding claim 78, Eschbach teaches an apparatus for measuring the coagulation characteristics of a sample [rheometer capable of measuring coagulation characteristics of a sample] (see Abstract), comprising:
a cup [40] suitable for receiving the sample [cylindrical cup 40 for receiving test specimen 44] (Col 3, lines 20-54, see Figs. 1-3);
a cup receiving element [20] providing detachable fixing for the cup in a measurement position [lower spindle 20 detachably fixing cylindrical cup 40 in a measurement position] (Col 3, lines 20-54, see Figs. 1-3);
a pin [42] suitable to be dipped into said sample in said cup [test specimen 44 placed in cup 40 and confronts disk 42], wherein the pin is rotational symmetric, the rotational symmetry axis of the pin forms a vertical axis (see Figs. 2-3), and the pin is attached to supporting means in a detachable manner [disk 42 selectively removable from spindle 30 by an operator; support member 14] (Col 3, lines 20-54, see Figs. 1-3);
rotating means [motor 24] comprising a shaft [drive shaft 28], which extends along the vertical axis, which is rotatable around the vertical axis, and which is attached to the cup receiving element or to supporting means for the pin, such that a rotation of the shaft causes a rotation of the cup receiving element or of the supporting means for the pin, and/or vice versa [lower spindle 20 coupled to motor 24 and drive shaft 27] (Col 3, lines 20-54, see Figs. 1-3); and
detection means capable of detecting a rotation around said vertical axis and/or variations in a rotation around said vertical axis [torque measuring transducer 34 and angular displacement transducer 74] (Col 4, lines 17-58, see Figs. 1-3);
wherein the rotating means are provided below the cup, pin, and cup receiving element (see Fig. 1). 
Eschbach fails to teach wherein the rotating means comprise an elastic coupling element, which provides a rotation to the shaft; and wherein the rotating means comprise a bearing. Calatzis teaches rotating means comprising an elastic coupling element [spring wire 26] which provides rotation to a shaft [24] and a bearing [23] (see Fig. 7). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Eschbach with Calatzis such that the rotating means further comprises a bearing and an elastic coupling element which provides a rotation to the shaft, in order to better control rotation of the cup receiving element or of the supporting means.
Regarding claim 79, Eschbach in view of Calatzis as applied to claim 78 above teaches the claimed invention, except for wherein the elastic coupling element is selected from a spring wire, a piezoelectric bending element, and a field-based forcing element using an electric force or using a magnetic force. Calatzis additionally teaches wherein the elastic coupling element is a spring wire [spring wire 26] (see Calatzis Fig. 7). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Eschbach in view of Calatzis such that the elastic coupling element is a spring wire, in order to better control rotation of the cup receiving element or of the supporting means.
Regarding claims 80-81, Eschbach in view of Calatzis as applied to claim 78 above teaches the claimed invention, except for wherein the bearing is disposed in a base support member and the shaft extends through the base support member. Calatzis additionally teaches wherein the bearing [23] is disposed in a base support member and the shaft [24] extends through the base support member (see Calatzis Fig. 7). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Eschbach in view of Calatzis such that the bearing is disposed in a base support member and the shaft extends through the base support member, in order to better control rotation of the cup receiving element or of the supporting means.
Regarding claim 82, Eschbach in view of Calatzis as applied to claim 78 above teaches the claimed invention, in addition to wherein the cup receiving element comprises temperature control means to control the temperature of the cup and/or of the sample [environmental chamber 46 for maintaining the test specimen 44 at a selected temperature] (Eschbach Col 3, lines 49-54).
As best understood regarding claim 83, Eschbach in view of Calatzis as applied to claim 78 above teaches the claimed invention, in addition to wherein the shaft is attached to the bottom portion of the cup receiving element such that a rotation of the shaft causes a rotation of the cup receiving element and/or vice versa [lower spindle 20 coupled to motor 24 and drive shaft 27] (Col 3, lines 20-54, see Figs. 1-3).
Regarding claim 84, Eschbach in view of Calatzis as applied to claim 78 above teaches the claimed invention, in addition to wherein the supporting means for the pin are immovable, such that the pin attached to the supporting means is immovable [upper support member 14 as the support member for pin 42] (see Eschbach Fig. 1).
Regarding claim 85, Eschbach in view of Calatzis as applied to claim 78 above teaches the claimed invention, in addition to wherein the supporting means for the pin are a cover (see Eschbach Figs. 1-3).
Regarding claims 86-87, Eschbach in view of Calatzis as applied to claim 78 above teaches the claimed invention, except for wherein the shaft is attached to supporting means for the pin, such that a rotation of the shaft causes a rotation of the supporting means for the pin, and/or vice versa, and wherein the cup receiving element is immovable, such that the cup fixed to the cup receiving element is immovable. Calatzis teaches wherein the shaft is attached to supporting means for the pin such that rotation of the shaft causes a rotation of the supporting means for the pin and wherein a cup receiving element is immovable such that a cup fixed to the cup receiving element is immovable (Calatzis Col 6, lines 13-41, see Fig. 7). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Eschbach in view of Calatzis such that the shaft is attached to supporting means for the pin such that a rotation of the shaft causes a rotation of the supporting means for the pin, and/or vice versa, and wherein the cup receiving element is immovable such that the cup fixed to the cup receiving element is immovable, in order to control relative rotation between the cup and the pin. 
Regarding claim 88, Eschbach in view of Calatzis as applied to claim 78 above teaches the claimed invention, in addition to wherein the detection means are selected from optical, electrical, or magnetic detection means [transducers 34 and 74] (Eschbach Col 4, lines 17-58, see Figs. 1-3).

Claims 89-91 are rejected under 35 U.S.C. 103 as being unpatentable over Eschbach in view of Calatzis, as applied to claim 78 above, and further in view of Berting et al. (US 2006/0027738 A1) (hereinafter Berting).
As best understood regarding claims 89-90, Eschbach in view of Calatzis as applied to claim 78 above teaches the claimed invention, except for wherein the detection means comprise one or more capacitor elements, wherein the capacitor element comprises an electrically non-conductive support which extends essentially perpendicular to the vertical axis and at least one electrically conductive and rotatable layer disposed on the support. Berting teaches a sensor for measurement of small-angle or small-displacement position of a rotational rheometer comprising one or more capacitor elements, wherein the capacitor element comprises an electrically non-conductive support which extends essentially perpendicular to the vertical axis and at least one electrically conductive and rotatable layer disposed on the support (Para [0007, 0020-0027], see Figs. 2A-2C).
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Eschbach in view of Calatzis with Berting such that the detection means comprise one or more capacitor elements, wherein the capacitor element comprises an electrically non-conductive support which extends essentially perpendicular to the vertical axis and at least one electrically conductive and rotatable layer disposed on the support, in order to improve accuracy and consistency of the rotation detection.
Regarding claim 91, Eschbach in view of Calatzis and Berting as applied to claim 89 above teaches the claimed invention, except for wherein the detection means further comprises an electrical circuit capable of detecting a rotation of at least +/-2 degrees with an accuracy of at least 0.2 degrees on a time frame of at most 5 seconds. Berting additionally teaches wherein the detection means further comprises an electrical circuit capable of detecting rotation with a high resolution of position and extreme accuracy, linearity, stability, and consistency (Berting Para [0007, 0019, 0028]). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Eschbach in view of Calatzis and Berting such that the detection means further comprises an electrical circuit capable of detecting a rotation at a chosen accuracy and resolution, such as at least +/-2 degrees with an accuracy of at least 0.2 degrees on a time frame of at most 5 seconds, in order to provide accurate rotation measurements. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 120 is rejected under 35 U.S.C. 103 as being unpatentable over Eschbach in view of Calatzis, as applied to claim 78 above, and further in view of Weissberg (EP 0454952 A1) (hereinafter Weissberg).
As best understood regarding claim 120, Eschbach in view of Calatzis, as applied to claim 78 above teaches the claimed invention, in addition to further comprising a temperature control device for controlling the temperature of the cup and/or of the cup receiving element while measuring the coagulation characteristics of the sample [environmental chamber 46 for maintaining the test specimen 44 at a selected temperature] (Eschbach Col 3, lines 49-54). 
Eschbach in view of Calatzis fails to teach wherein the temperature control device comprises a heater comprising an electromagnetic radiation emitting element emitting radiation with an emission maximum in the wavelength range from 300 to 3,000 nm; and a temperature sensing element for contactless measurement of thermal radiation in the wavelength range from more than 3,000 nm to 30,000 nm. Weissberg teaches a temperature control device for a rheometer comprising a heater comprising an electromagnetic radiation emitting element emitting radiation and a temperature sensing element for contactless measurement of thermal radiation, wherein the radiation emitting element emits radiation within a chosen range and the temperature sensing element measures at a chosen temperature range (Col 5, lines 5-44). 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Eschbach in view of Calatzis with Weissberg such that the temperature control device comprise a heater comprising an electromagnetic radiation emitting element emitting radiation with a chosen emission maximum, such as in the wavelength range from 300-3000nm and a temperature sensing element for contactless measurement of thermal radiation in a chosen wavelength range, such as 3000-30000nm, in order to accurately control the temperature of the sample. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Allowable Subject Matter
Claim 112 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 112, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding wherein the capacitive detection means comprises a rotatable dielectric element, which is capable of rotating around the vertical axis and which does not have a circular shape with the vertical axis as center; two fixed capacitor elements; and an electrical circuit, preferably connected to a fixed capacitor element; wherein each of the two fixed capacitor elements comprises at least one electrically conductive element; the two fixed capacitor elements are arranged such that the electrically conductive elements of the capacitor elements face each other; and the dielectric element is at least partially placed between the two fixed capacitor elements; wherein the electrical circuit is capable of detecting a rotation of the rotatable dielectric element around the vertical axis of at least +/- 2° with an accuracy of at least 0.2° in a time frame of at most 5 seconds, in combination with the rest of the limitations found in the claim from which it depends upon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/            Primary Examiner, Art Unit 2861